MÍLLS, Judge
(dissenting).
I dissent.
The record before us does not support appellant-defendant’s allegations that its failure to timely respond to appellee-plain-tiff’s complaint was due to inadvertence, mistake or excusable neglect. In addition, the record reflects that subsequently appellant-defendant failed to comply with the trial court’s order by filing its defenses or answer within the time required by the order.
*219I agree with the trial court that a meritorious defense was not alleged by appellant-defendant. Appellant-defendant admitted liability on the promissory note sued upon, and the affirmative defense of set-off affirmatively showed that the set-off was between parties other than those in this litigation.
I would affirm.